Citation Nr: 0201720	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  98-14 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to an increased rating for an abdominal hernia 
with diastasis recti, currently rated 20 percent disabling.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from October 1961 
to November 1964.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a June 1997 rating decision by 
the Department of Veterans Affairs (VA) No. Little Rock, 
Arkansas, Regional Office (RO).  

The Board notes that the appellant was initially represented 
by James W. Stanley, Attorney, who had his authority to 
represent veterans before VA revoked during the pendency of 
the appeal (effective October 10, 2001).  The appellant was 
subsequently asked whether he desired to seek other 
representation, and he indicated that he wanted to represent 
himself.  


FINDING OF FACT

The appellant's abdominal hernia with diastasis recti is not 
shown to be large or to be not well supported by belt under 
ordinary conditions.  


CONCLUSION OF LAW

A rating greater than 20 percent for an abdominal hernia with 
diastasis recti is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.114, Diagnostic Code 
7339 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that his abdominal hernia with 
diastasis recti is more severely disabling than currently 
evaluated, and, therefore, warrants a higher rating.  He 
complains of pain, nausea, and vomiting associated with his 
abdominal hernia.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law by 
the President on November 9, 2000, and it redefined the 
obligations of VA with respect to the duty to assist.  The 
Board has reviewed the appellant's claim in light of recently 
promulgated regulations by VA concerning its duty to assist 
under the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The Board finds that the duties to assist provided under the 
new statute and regulations have been fulfilled in that the 
appellant's service medical records and VA medical records 
have been associated with the claims file, and he has not 
indicated the existence of any additional evidence that might 
be pertinent to the claim.  In fact, a September 2001 
telephonic report of contact indicated that the appellant 
stated that there was no additional evidence.  Additionally, 
the May 2001 Statement of the Case informed him of what 
evidence was needed to demonstrate that his abdominal hernia 
with diastasis recti warranted a higher rating, and he was 
provided ample opportunity and time to submit evidence.  The 
Board notes that the appellant presented testimony at a 
personal hearing in July 1998 at the RO, and in March 2000 
before the undersigned member of the Board.  Therefore, the 
Board concludes that a decision on the merits at this time 
does not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service medical records show that the appellant sustained 
stab wounds in the upper abdomen on November 25, 1961, and 
that exploratory laparotomy revealed entry into the 
peritoneal cavity, without bowel perforation.  

The appellant underwent a VA medical examination in April 
1997, at which time he gave a history of experiencing some 
heartburn and upper abdomen discomfort over the past few 
years.  A 14-cm scar was noted just to the right of midline 
and upper abdomen on the left side, and findings indicated 
diastasis recti of the abdomen on straining.  The liver and 
spleen were not palpably enlarged, and no masses or 
tenderness was present.  Bowel sounds were normal, as was 
rectal evaluation, which showed the stool to be brown and 
hemoccult to be negative.  The impression was abdominal 
hernia with some diastasis recti.  

At a July 1998 Regional Office hearing, the appellant 
complained of gas build-up in his stomach.  Later, at a March 
2000 Travel Board hearing, he complained of having two knots 
in his right upper abdomen area, and an inability to eat food 
that was fried, greasy, or hot.  He stated that the 
protrusions caused pain and nausea and prevented swallowing.  
He indicated that when he had worked as a janitor his hernia 
had caused problems when on bending over or turning a certain 
way.  He reported that he vomited a lot and weighed 155 
pounds but had not experienced any anemia or been 
hospitalized for stomach treatment.  

VA medial records dated between 1994 and 2000 show that in 
November 1999 the appellant complained of stomach pain that 
went into his back but indicated that he had no nausea, 
vomiting, diarrhea, or constipation.  

At a September 2000 VA medical examination, the appellant 
stated that he had noticed a bulging in the upper abdomen 
between the umbilicus and xiphoid area at the age of 19, 
which had not given him any trouble until 10 years ago.  He 
also gave a history of the abdominal stab wounds and 
laparotomy in 1961.  He denied any other surgery in the 
abdomen, including for a ventral hernia.  According to his 
history, he had diastasis recti of the upper abdomen prior to 
the 1961 stab wound to the abdomen.  Examination revealed a 
13-cm, well-healed, upper midline, surgical scar, without 
fascial defect or soft tissue defect.  There was no evidence 
of any hernia or infection, and the wound was not unduly 
tender.  There was no keloid formation.  The wound was noted 
to be situated over diastasis recti located in the upper 
midline of the abdomen, which the examiner indicated was 
where they were always located.  The examiner stated that the 
appellant did not have a ventral hernia, that the remaining 
abdomen was soft, not particularly tender, and slightly 
protuberant, and that bowel sounds were normal.  There was no 
evidence of any significant abdominal weakness.  No 
abnormalities were noted on the abdomen CT, except for a 
fatty infiltrate of the liver, which was not considered to be 
related to any alleged hernia.  The examiner's impression was 
that the appellant did not have a ventral hernia, but had 
congenital diastasis recti, through which a laparotomy had 
been performed, with the surgical wound healing properly and 
without hernia.  The examiner opined that the appellant's 
complaints of debilitating pain associated with the alleged 
ventral hernia were far out of proportion to any physical 
findings that were present.  The examiner stated that it was 
difficult for him to find any medical basis for the 
appellant's claim of disability related to his hernia.  The 
examiner noted that the appellant's files had been reviewed 
both before and after the examination.  

Service connection was granted for an abdominal hernia with 
diastasis recti by the June 1997 rating decision, and a 20 
percent rating was assigned under Diagnostic Code 7339 from 
January 23, 1997.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole-recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful diagnosis, 
or for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

A ventral hernia, postoperative that is massive and 
persistent, with severe diastasis of recti muscles or 
extensive  diffuse destruction or weakening of muscular and 
fascial support of abdominal wall, so as to be inoperable is 
assigned a100 evaluation.  For a large ventral hernia that is 
not well supported by belt under ordinary conditions, a 40 
percent evaluation is assigned.  For a small ventral hernia, 
not well supported by belt under ordinary conditions, or for 
a healed ventral hernia or postoperative wounds with 
weakening of the abdominal wall and an indication of the need 
for a supporting belt, a 20 evaluation is assigned.  When a 
ventral hernia has healed, postoperative wounds, no 
disability, and no indication of the need for a supporting 
belt, a noncompensable evaluation is assigned.  38 C.F.R. 
§ 4.114, Diagnostic Code 7339.  

After careful and longitudinal review of the evidence 
presented in this case, the Board finds that it does not 
demonstrate that the appellant's abdominal hernia with 
diastasis recti is large or is not well supported by belt 
under ordinary conditions.  In fact, the September 2000 VA 
examination not only failed to show that the appellant had a 
ventral hernia, but the examiner stated that he was unable to 
find any medical basis for a claim of disability related to 
the alleged hernia.  Therefore, the Board is unable to 
identify a basis to grant a higher rating for the appellant's 
abdominal hernia with diastasis recti.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection for a disability, staged ratings were to 
be considered.  The appellant was granted service connection 
and a 20 percent evaluation for his abdominal hernia with 
diastasis recti by the June 1997 rating decision, effective 
January 23, 1997 (the date of receipt of his claim).  
Inasmuch as his current appeal was based on that rating, the 
Board must now consider staged ratings under Fenderson.  As 
the evidence does not show that the appellant's abdominal 
hernia with diastasis recti has been manifested at any time 
since January 23, 1997, by symptoms that would indicated the 
presence of a hernia that was either large or not well 
supported by belt under ordinary conditions, the Board finds 
that 20 percent is the most appropriate evaluation for the 
appellant's abdominal hernia with diastasis recti.  

ORDER

An increased rating for an abdominal hernia with diastasis 
recti is denied.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

